Exhibit 2.1 SHARE EXCHANGE AGREEMENT by and among GLORIOUS PIE LIMITED and CHINA ECO-HOSPITALITY OPERATIONS, INC. and SHAREHOLDER OF GLORIOUS PIE LIMITED and REPRESENTATIVE OF THE INVESTORS OF CHINA ECO-HOSPITALITY, INC. Dated as ofAugust 13, 2009 SHARE EXCHANGE AND STOCK PURCHASE AGREEMENT This SHARE EXCHANGE AND STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August [], 2009, is by and among China Eco-Hospitality Operations, Inc.,a Delaware corporation (“China Eco Hospitality”), Glorious Pie Limited, a British Virgin Islands company (“Glorious Pie”), theshareholder of Glorious Pie identified on Exhibit A hereto(the “Glorious Pie Shareholder”), and the representative of the investors (“Representative”) of China Eco-Hospitality (together referred to herein as the “Investors,” each an “Investor”).
